
	
		II
		111th CONGRESS
		1st Session
		S. 1503
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish grants to provide health
		  services for improved nutrition, increased physical activity, obesity and
		  eating disorder prevention, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improved Nutrition and Physical
			 Activity Act or the IMPACT Act.
		2.FindingsCongress makes the following
			 findings:
			(1)In July 2004, the Secretary of Health and
			 Human Service recognized obesity is a critical public health problem in
			 our country and under the Medicare program language was removed from
			 the coverage manual stating that obesity is not an illness.
			(2)The National Health and Nutrition
			 Examination Survey for 2002 found that an estimated 65 percent of adults are
			 overweight and 31 percent of adults are obese and 16 percent of children and
			 adolescents in the United States are overweight or obese.
			(3)The Institute of Medicine reported in
			 Preventing Childhood Obesity (2004) that approximately 60
			 percent of obese children between 5 and 10 years of age have at least one
			 cardiovascular disease risk factor and 25 percent have two or more such risk
			 factors.
			(4)According to Centers for Disease Control
			 and Prevention, children who are obese are at greater risk for psychological
			 problems such as stigmatization and poor self-esteem. Obese children and
			 adolescents are targets of early and systematic social discrimination. The
			 psychological stress of social stigmatization can cause low self-esteem which,
			 in turn, can hinder academic and social functioning, and persist into
			 adulthood.
			(5)The Ophelia Project reports that
			 approximately 30 percent of youth in the United States are estimated to be
			 actively involved in bullying, either as a bully, target, or both. ABC News
			 reports that 58 percent of children admit that someone has said mean or hurtful
			 things to them online. The emotional safety of children who are overweight or
			 obese is threatened since they are often the targets of bullying and relational
			 aggression, which can have serious effects on their physical and emotional
			 health.
			(6)The Institute of Medicine reports that the
			 prevalence of overweight and obesity is increasing among all age groups. There
			 is twice the number of overweight children between 2 and 5 years of age and
			 adolescents between 12 and 19 years of age, and 3 times the number of children
			 between 6 and 11 years of age as there were 30 years ago.
			(7)According to the Centers for Disease
			 Control and Prevention, low income and minority girls have the highest rates of
			 childhood obesity. Hispanic, African-American, and Native American children are
			 disproportionately affected by obesity, with the highest prevalence found among
			 African-American and Hispanic girls (The New Normal?: What Girls Say
			 about Healthy Living 2006).
			(8)According to the 2004 Institute of Medicine
			 report, obesity-associated annual hospital costs for children and youth more
			 than tripled over 2 decades, rising from $35,000,000 in the period 1979 through
			 1981 to $127,000,000 in the period 1997 through 1999.
			(9)The Centers for Disease Control and
			 Prevention reports have estimated that as many as 365,000 deaths a year are
			 associated with being overweight or obese. Overweight and obesity are
			 associated with an increased risk for heart disease (the leading cause of
			 death), cancer (the second leading cause of death), diabetes (the sixth leading
			 cause of death), and musculoskeletal disorders.
			(10)According to the National Institute of
			 Diabetes and Digestive and Kidney Diseases, individuals who are obese have a 50
			 to 100 percent increased risk of premature death.
			(11)The Centers for Disease Control and
			 Prevention reports that children spend a considerable amount of time with
			 media. One study found that time spent watching TV, videos, DVDs, and movies
			 averaged slightly over 3 hours per day among children aged 8–18 years. Several
			 studies have found a positive association between the time spent viewing
			 television and increased prevalence of obesity in children. This time with the
			 media can damage girls’ physical and emotional health. The Geena Davis
			 Institute on Gender in the Media reports that in many forms of media, girls and
			 women are often depicted as sexualized objects, which can damage girls’ body
			 images.
			(12)The Healthy People 2010 goals identify
			 overweight and obesity as one of the Nation’s leading health problems and
			 include objectives for increasing the proportion of adults who are at a healthy
			 weight, reducing the proportion of adults who are obese, and reducing the
			 proportion of children and adolescents who are overweight or obese.
			(13)Another goal of Healthy People 2010 is to
			 eliminate health disparities among different segments of the population.
			 Obesity is a health problem that disproportionally impacts medically
			 underserved populations.
			(14)The 2005 Surgeon General’s report
			 The Year of the Healthy Child lists the treatment and prevention
			 of obesity as a national priority.
			(15)The Institute of Medicine report
			 Preventing Childhood Obesity (2004) finds that childhood
			 obesity is a serious nationwide health problem requiring urgent attention and a
			 population-based prevention approach . . ..
			(16)The Centers for Disease Control and
			 Prevention estimates the annual expenditures related to overweight and obesity
			 in adults in the United States to be $264,000,000,000 (exceeding the cost of
			 tobacco-related illnesses) and appears to be rising dramatically. This cost can
			 potentially escalate markedly as obesity rates continue to rise and the medical
			 complications of obesity are emerging at even younger ages. Therefore, the
			 total disease burden will most likely increase, as well as the attendant
			 health-related costs.
			(17)Weight control programs should promote a
			 healthy lifestyle including regular physical activity and healthy eating, as
			 consistently discussed and identified in a variety of public and private
			 consensus documents, including the 2001 U.S. Surgeon General’s report A
			 Call To Action and other documents prepared by the Department of Health
			 and Human Services and other agencies.
			(18)The Institute of Medicine reports that poor
			 eating habits are a risk factor for the development of eating disorders and
			 obesity. In 2002, more than 35,000,000 Americans experienced limited access to
			 nutritious food on a regular basis. The availability of high-calorie,
			 low-nutrient foods have increased in low-income neighborhoods due to many
			 factors.
			(19)Effective interventions for promoting
			 healthy eating behaviors should promote healthy lifestyle and not inadvertently
			 promote unhealthy weight management techniques.
			(20)The National Institutes of Health reports
			 that eating disorders are commonly associated with substantial psychological
			 problems, including depression, substance abuse, and suicide.
			(21)The National Association of Anorexia
			 Nervosa and Associated Disorders estimates there are 8,000,000 Americans
			 experience eating disorders. Eating disorders of all types are more common in
			 women than men.
			(22)The health risks of Binge Eating Disorder
			 are those associated with obesity and include heart disease, gall bladder
			 disease, and diabetes.
			(23)According to the National Institute of
			 Mental Health, Binge Eating Disorder is characterized by frequent episodes of
			 uncontrolled overeating, with an estimated 2 to 5 percent of Americans
			 experiencing this disorder in a 6-month period.
			(24)Additionally, the National Institute of
			 Mental Health reports that Anorexia Nervosa, an eating disorder from which 0.5
			 to 3.7 percent of American women will suffer in their lifetime, is associated
			 with serious health consequences including heart failure, kidney failure,
			 osteoporosis, and death. According to the National Institute of Mental Health,
			 Anorexia Nervosa has one of the highest mortality rates of all psychiatric
			 disorders, placing a young woman with Anorexia Nervosa at 12 times the risk of
			 death of other women her age.
			(25)In 2001, the National Institute of Mental
			 Health reported that 1.1 to 4.2 percent of American women will suffer from
			 Bulimia Nervosa in their lifetime. Bulimia Nervosa is an eating disorder that
			 is associated with cardiac, gastrointestinal, and dental problems, including
			 irregular heartbeats, gastric ruptures, peptic ulcers, and tooth decay.
			(26)On the 2007 Youth Risk Behavior Survey, 4.3
			 percent of high school students reported recent use of laxatives or vomiting to
			 control their weight.
			(27)The Girl Scout Research Institute found
			 that most girls have a holistic view of health and believe physical and
			 emotional health are of equal importance. This connection is reflected in their
			 behavior and attitudes toward diet and exercise. Diet and exercise patterns are
			 linked to emotional health, self-esteem, and body image, which all play a
			 critical role in how girls define health (The New Normal?: What Girls
			 Say about Healthy Living 2006).
			(28)A strict focus on physical health does not
			 resonate emotionally with girls. Any reframing or redefining of health needs,
			 including nutrition and physical activity, needs to focus on the positive
			 emotional outcomes that are likely to result from healthy behavior (other than
			 maintaining normal weight and eating nourishing foods). For girls, being
			 healthy means not only eating right and looking good, but also feeling good
			 about oneself and having a good relationship with one’s peers (The New
			 Normal?: What Girls Say about Healthy Living 2006).
			(29)The Girl Scout Research Institute reports
			 that emotional safety is a top concern for girls. Relational aggression, or
			 emotional bullying, threatens girls’ emotional and physical safety. Efforts to
			 improve girls’ health should include the prevention of relational aggression,
			 since most girls define safety in terms of relationships and healthy
			 relationships are crucial to girls’ physical and emotional health
			 (Feeling Safe: What Girls Say 2003 and The New Normal?:
			 What Girls Say about Healthy Living 2006).
			(30)Girls’ body images affect their emotional
			 and physical health, such as self-esteem and eating and exercise habits.
			 External factors such as family, celebrities, and the media also have an effect
			 on girls’ perception of their bodies. Therefore, promoting healthy media images
			 of girls and woman can help improve their physical and emotional health
			 (The New Normal?: What Girls Say about Healthy Living
			 2006).
			(31)According to the Girl Scout Research
			 Institute, parents—especially mothers in the case of girls—are important
			 influences and role models. Efforts to inspire and motive girls to make
			 healthier choices must focus on helping parents support their children and
			 teach parents that their choices model behaviors for how to live a healthy life
			 (The New Normal?: What Girls Say about Healthy Living
			 2006).
			(32)There is a tension between health awareness
			 and behavior among children and youth. Although girls demonstrate basic
			 knowledge about healthy foods and eating behaviors, they are not putting this
			 knowledge into practice and it is normal for many girls to make poor choices
			 with respect to diet and exercise. Teaching healthy nutrition and exercise
			 habits should make healthy living seem reasonable, socially acceptable,
			 applicable and attainable (The New Normal?: What Girls Say about Healthy
			 Living 2006).
			(33)According to the American Academy of
			 Pediatrics, the current epidemic of inactivity and the associated epidemic of
			 obesity are being driven by multiple factors (societal, technologic,
			 industrial, commercial, financial) and must be addressed likewise on several
			 fronts. Success is more likely to be achieved by the implementation of
			 sustainable, economically viable, culturally acceptable active-living policies
			 that can be integrated into multiple sectors of society
			 (Pediatrics Vol. 117 No. 5 May 2006, pp. 1834–1842
			 (doi:10.1542/peds.2006–0472) (Active Healthy Living: Prevention of
			 Childhood Obesity Through Increased Physical Activity)).
			(34)According to the 2006 School Health
			 Policies and Programs Study, conducted by the Centers for Disease Control and
			 Prevention, only 3.8 percent of elementary schools, 7.9 percent of middle
			 schools, and 2.1 percent of high schools provided daily physical education or
			 its equivalent for the entire school year for students in all grades. Overall,
			 about 22 percent of schools did not require students to take any physical
			 education.
			(35)Additionally, the 2006 School Health
			 Policies and Programs Study revealed that 64.4 percent of schools with primary
			 responsibility for food preparation reported they did not reduce the amount of
			 fats and oils used in recipes or use low-fat recipes when preparing school
			 meals. Nationwide, 21.1 percent of elementary schools, 62.4 percent of middle
			 schools, and 85.8 percent of high schools had one or more vending machines from
			 which students could purchase food or beverages.
			(36)The Institute of Medicine reports that
			 taking action against childhood obesity must address the factors that influence
			 both eating and physical activity. According to the Institute of Medicine,
			 [a]lthough a number of organizations, industries, institutions, and
			 agencies must be involved in designing and implementing changes, efforts cannot
			 succeed unless they also engage the families, schools, and communities that
			 create the environments in which children live and their behaviors are
			 formed.
			ITraining grants
			101.Grants to provide training for health
			 profession studentsSection
			 747(c)(3) of the Public Health Service
			 Act (42 U.S.C. 293k(c)(3)) is amended by striking and victims
			 of domestic violence and inserting victims of domestic violence,
			 individuals (including children) who are overweight or obese (as such terms are
			 defined in section 399W(j)) and at-risk for related serious and chronic medical
			 conditions, and individuals who suffer from eating disorders.
			102.Grants to provide training for health
			 professionalsSection 399Z of
			 the Public Health Service Act (42
			 U.S.C. 280h–3) is amended—
				(1)in subsection (b), by striking
			 2005 and inserting 2010;
				(2)by redesignating subsection (b) as
			 subsection (c);
				(3)by inserting after subsection (a) the
			 following:
					
						(b)Grants
							(1)In generalThe Secretary may award grants to eligible
				entities to train primary care physicians and other licensed or certified
				health professionals on how to identify, properly refer or treat, and prevent
				obesity or eating disorders and aid individuals who are overweight, obese, or
				who suffer from eating disorders.
							(2)ApplicationAn entity that desires a grant under this
				subsection shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require, including a plan for
				the use of funds that may be awarded and an evaluation of the training that
				will be provided.
							(3)Use of fundsAn entity that receives a grant under this
				subsection shall use the funds made available through such grant to—
								(A)use evidence-based findings or
				recommendations that pertain to the prevention and treatment of obesity, being
				overweight, and eating disorders to conduct educational conferences, including
				Internet-based courses and teleconferences, on—
									(i)how to treat or prevent obesity, being
				overweight, and eating disorders;
									(ii)the link between obesity, being overweight,
				eating disorders and related serious and chronic medical conditions;
									(iii)holistic health: the connection between
				emotional and physical health;
									(iv)how to discuss varied strategies with
				patients from at-risk and diverse populations to promote positive behavior
				change and healthy lifestyles to avoid obesity, being overweight, and eating
				disorders;
									(v)how to identify overweight, obese,
				individuals with eating disorders, and those who are at risk for obesity and
				being overweight or suffer from eating disorders and, therefore, at risk for
				related serious and chronic medical conditions; and
									(vi)how to conduct a comprehensive assessment
				of individual and familial health risk factors; and
									(B)evaluate the effectiveness of the training
				provided by such entity in increasing knowledge and changing attitudes and
				behaviors of trainees.
								;
				and
				(4)in subsection (c) (as so
			 redesignated)—
					(A)by striking There are authorized to
			 be appropriated to carry out this section and all that follows and
			 inserting the following:
						
							There are authorized
			 to be appropriated—(1)to carry out subsection
				(a),
							;
				and
					(B)by adding at the end the following:
						
							(2)to carry out subsection (b), $10,000,000
				for fiscal year 2010, and such sums as may be necessary for each of fiscal
				years 2011 through
				2014.
							.
					IICommunity-based solutions to increase
			 physical activity, improve nutrition, and promote emotional wellness and
			 healthy eating behaviors
			201.Grants to increase physical activity and
			 emotional wellness, improve nutrition, and promote healthy eating
			 behaviorsPart Q of title III
			 of the Public Health Service Act (42
			 U.S.C. 280h et seq.) is amended by striking section 399W and inserting the
			 following:
				
					399W.Grants to increase physical activity and
				emotional wellness, improve nutrition, and promote healthy eating behaviors and
				healthy living
						(a)Establishment
							(1)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention and in coordination with the
				Administrator of the Health Resources and Services Administration, the Director
				of the Indian Health Service, the Secretary of Education, the Secretary of
				Agriculture, the Secretary of the Interior, the Director of the National
				Institutes of Health, the Director of the Office of Women’s Health, and the
				heads of other appropriate agencies, shall award competitive grants to eligible
				entities to plan and implement programs that promote healthy eating behaviors,
				physical activity, emotional wellness, and healthy living, and to prevent
				eating disorders, obesity, being overweight, and related serious and chronic
				medical conditions. Such grants may be awarded to target at-risk populations
				including youth, adolescent girls, health disparity populations (as defined in
				section 485E(d)), and the underserved.
							(2)TermThe Secretary shall award grants under this
				subsection for a period not to exceed 4 years.
							(b)Award of grantsAn eligible entity desiring a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require,
				including—
							(1)a plan describing a comprehensive program
				of approaches to encourage healthy living, emotional wellness, healthy eating
				behaviors, and healthy levels of physical activity;
							(2)the manner in which the eligible entity
				will coordinate with appropriate State and local authorities and
				community-based organizations, including—
								(A)State and local educational
				agencies;
								(B)departments of health;
								(C)chronic disease directors;
								(D)State directors of programs under section
				17 of the Child Nutrition Act of
				1966 (42 U.S.C. 1786);
								(E)governors’ councils for physical activity
				and good nutrition;
								(F)State and local parks and recreation
				departments;
								(G)State and local departments of
				transportation and city planning; and
								(H)community-based organizations serving
				youth; and
								(3)the manner in which the applicant will
				evaluate the effectiveness of the program carried out under this
				section.
							(c)CoordinationIn awarding grants under this section, the
				Secretary shall ensure that the proposed programs show a history of addressing
				these issues, have program evaluations that show success, and are coordinated
				in substance and format with programs currently funded through other Federal
				agencies and operating within the community including the Physical Education
				Program (PEP) of the Department of Education.
						(d)Eligible entityIn this section, the term eligible
				entity means—
							(1)a city, county, tribe, territory, or
				State;
							(2)a State educational agency;
							(3)a tribal educational agency;
							(4)a local educational agency;
							(5)a federally qualified health center (as
				defined in section 1861(aa)(4) of the Social
				Security Act);
							(6)a rural health clinic;
							(7)a health department;
							(8)an Indian Health Service hospital or
				clinic;
							(9)an Indian tribal health facility;
							(10)an urban Indian facility;
							(11)any health provider;
							(12)an accredited university or college;
							(13)a youth serving organization;
							(14)a community-based organization;
							(15)a local city planning agency;
							(16)a State or local parks and recreation
				department; or
							(17)any other entity determined appropriate by
				the Secretary.
							(e)Use of fundsAn eligible entity that receives a grant
				under this section shall use the funds made available through the grant
				to—
							(1)carry out community-based activities
				including—
								(A)city planning, transportation initiatives,
				and environmental changes that help promote physical activity, such as
				increasing the use of walking or bicycling as a mode of transportation;
								(B)forming partnerships and activities with
				businesses, community-based organizations, and other entities to increase
				physical activity levels and promote holistic health including promote healthy
				eating behaviors and the prevention of relational aggression in schools and
				while traveling to and from schools;
								(C)forming partnerships with entities,
				including schools, faith-based entities, community-based organizations, and
				other organizations providing recreational services, to establish programs that
				use their facilities or other resources for after-school, weekend, and summer
				community activities, especially those that promote emotional and social
				wellness or involve physical activity;
								(D)establishing incentives for retail food
				stores, farmer’s markets, food co-ops, grocery stores, and other retail food
				outlets that offer fresh fruits and vegetables and other nutritious foods to
				encourage such stores and outlets to locate in economically depressed
				areas;
								(E)forming partnerships with senior centers,
				nursing facilities, retirement communities, and assisted living facilities to
				establish programs for older people to foster physical activity and healthy
				eating behaviors;
								(F)forming partnerships with daycare and
				after-school entities to establish programs that promote healthy eating
				behaviors and physical activity and that address health holistically, including
				building strong and healthy relationships;
								(G)developing and evaluating community
				educational activities targeting healthy relationships, good nutrition, and
				promoting healthy eating behaviors to bridge the gap between children’s
				behavior and their awareness and knowledge of healthy eating and exercise
				habits;
								(H)providing, directly or in cooperation with
				State and local parks and recreation departments, programs and other
				opportunities for daily physical activity;
								(I)identifying and combating issues such as
				bullying and relational aggression, that cause overeating, physical inactivity,
				eating disorders, and other unhealthy behaviors;
								(J)forming partnerships with parents and
				caregivers to form programs that educate adults about healthy living and how to
				teach their children self-esteem and healthy eating and exercise habits;
				and
								(K)creating educational and media literacy
				programs to inform the public, businesses, community-based organizations, and
				other entities about unhealthy media images and their effect on girls’ body
				image and eating habits;
								(2)carry out age-appropriate school-based
				activities including—
								(A)developing and testing educational
				curricula and intervention programs designed to promote healthy eating
				behaviors and habits in youth, which may include—
									(i)after hours physical activity
				programs;
									(ii)increasing opportunities for students to
				make informed choices regarding healthy eating behaviors and forming healthy
				lifestyles; and
									(iii)science-based interventions with multiple
				components to prevent eating disorders including nutritional content,
				understanding and responding to hunger and satiety, positive body image
				development, positive self-esteem development, and learning life skills (such
				as stress management, media literacy, communication skills, problem-solving and
				decisionmaking skills), as well as consideration of cultural and developmental
				issues, and the role of family, school, and community;
									(B)providing education and training to
				educational professionals and adult volunteers for community based
				organizations regarding—
									(i)a healthy lifestyle and a healthy school
				environment;
									(ii)healthy relationships and emotional
				wellness through the prevention of relational aggression;
									(iii)integrating eating disorder prevention and
				awareness in physical education, health, and after-school curriculum to the
				maximum extent possible; and
									(iv)establishing policies on relational
				aggression;
									(C)planning and implementing a healthy
				lifestyle curriculum or program with an emphasis on healthy eating behaviors,
				physical activity, and emotional wellness, including the role of healthy
				relationships and prevention of bullying, such as relational aggression and
				cyberbullying; and
								(D)planning and implementing healthy lifestyle
				classes or programs for parents or guardians, with an emphasis on healthy
				eating behaviors, physical activity, emotional wellness, and the connection
				between emotional and physical health;
								(3)carry out activities through the local
				health care delivery systems including—
								(A)promoting healthy eating behaviors and
				physical activity services and emotional wellness to treat or prevent eating
				disorders, being overweight, and obesity;
								(B)providing patient education and counseling
				to increase physical activity, promote healthy eating behaviors, and improve
				emotional wellness; and
								(C)providing community education on good
				nutrition, physical activity, and emotional wellness to develop a better
				understanding of the relationship between diet, physical activity, and
				emotional wellness and eating disorders, obesity, or being overweight;
				or
								(4)other activities determined appropriate by
				the Secretary (including evaluation or identification and dissemination of
				outcomes and best practices).
							(f)Matching
				fundsIn awarding grants
				under subsection (a), the Secretary may give priority to eligible entities who
				provide matching contributions. Such non-Federal contributions may be cash or
				in kind, fairly evaluated, including plant, equipment, training, curriculum, or
				a preexisting evaluation framework.
						(g)Technical assistanceThe Secretary may set aside an amount not
				to exceed 10 percent of the total amount appropriated for a fiscal year under
				subsection (k) to permit the Director of the Centers for Disease Control and
				Prevention to provide grantees with technical support in the development,
				implementation, and evaluation of programs under this section and to
				disseminate information about effective strategies and interventions in
				preventing and treating obesity and eating disorders through the promotion of
				healthy eating behaviors, physical activity, and emotional wellness.
						(h)Limitation on administrative
				costsAn eligible entity
				awarded a grant under this section may not use more than 10 percent of funds
				awarded under such grant for administrative expenses.
						(i)ReportNot later than 6 years after the date of
				enactment of the Improved Nutrition and Physical Activity Act, the Director of
				the Centers for Disease Control and Prevention shall review the results of the
				grants awarded under this section and other related research and identify
				programs that have demonstrated effectiveness in promoting healthy eating
				behaviors, physical activity, and emotional wellness in youth. Such review
				shall include an identification of model curricula, best practices, and lessons
				learned, as well as recommendations for next steps to reduce overweight,
				obesity, and eating disorders. Information derived from such review, including
				model program curricula, shall be disseminated to the public.
						(j)DefinitionsIn this section:
							(1)Anorexia NervosaThe term Anorexia Nervosa
				means an eating disorder characterized by self-starvation and excessive weight
				loss.
							(2)Binge Eating DisorderThe term binge eating disorder
				means a disorder characterized by frequent episodes of uncontrolled
				eating.
							(3)Bulimia NervosaThe term Bulimia Nervosa means
				an eating disorder characterized by excessive food consumption, followed by
				inappropriate compensatory behaviors, such as self-induced vomiting, misuse of
				laxatives, fasting, or excessive exercise.
							(4)Eating disordersThe term eating disorders
				means disorders of eating, including Anorexia Nervosa, Bulimia Nervosa, binge
				eating disorder, and eating disorders not otherwise specified.
							(5)Healthy eating behaviorsThe term healthy eating
				behaviors means—
								(A)eating in quantities adequate to meet, but
				not in excess of, daily energy needs;
								(B)choosing foods to promote health and
				prevent disease;
								(C)eating comfortably in social environments
				that promote healthy relationships with family, peers, and community;
				and
								(D)eating in a manner to acknowledge internal
				signals of hunger and satiety.
								(6)ObeseThe term obese means an adult
				with a Body Mass Index (BMI) of 30 kg/m2 or
				greater.
							(7)OverweightThe term overweight means an
				adult with a Body Mass Index (BMI) of 25 to 29.9
				kg/m2 and a child or adolescent with a BMI at or
				above the 95th percentile on the revised Centers for Disease Control and
				Prevention growth charts or another appropriate childhood definition, as
				defined by the Secretary.
							(8)YouthThe term youth means
				individuals not more than 18 years old.
							(9)Emotional wellnessThe term emotional wellness
				means the quality or state of being in good mental health and maintaining high
				self-esteem, a strong self-image, and healthy relationships.
							(10)Holistic healthThe term holistic health
				means the many components of health, including physical, mental, emotional, and
				social health.
							(11)Relational aggressionThe term relational
				aggression means behaviors that harm youth by damaging, threatening, or
				manipulating relationships with their peers or by injuring a child’s feeling of
				social acceptance.
							(k)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, $60,000,000 for fiscal
				year 2010, and such sums as may be necessary for each of fiscal years 2011
				through 2014. Of the funds appropriated pursuant to this subsection, the
				following amounts shall be set aside for activities related to eating
				disorders:
							(1)$5,000,000 for fiscal year 2010.
							(2)$5,500,000 for fiscal year 2011.
							(3)$6,000,000 for fiscal year 2012.
							(4)$6,500,000 for fiscal year 2013.
							(5)$1,000,000 for fiscal year
				2014.
							.
			202.National Center for Health
			 StatisticsSection 306 of the
			 Public Health Service Act (42 U.S.C.
			 242k) is amended—
				(1)in subsection (m)(4)(B), by striking
			 subsection (n) each place it appears and inserting
			 subsection (o);
				(2)by redesignating subsection (n) as
			 subsection (o); and
				(3)by inserting after subsection (m) the
			 following:
					
						(n)(1)The Secretary, acting through the Center,
				may provide for the—
								(A)data collection of student fitness levels
				and physical activity and nutritional behaviors among a nationally
				representative sample of students from grades 1–12 that can be linked to
				school-level data on physical education, physical activity, and school
				nutrition policies and programs, and with individual data on academic
				performance;
								(B)collection and analysis of data for
				determining the connection between children and youth’s physical and emotional
				health; and
								(C)analysis of data collected as part of the
				National Health and Nutrition Examination Survey and other data sources.
								(2)In carrying out paragraph (1), the
				Secretary, acting through the Center, may make grants to States, public
				entities, and nonprofit entities.
							(3)The Secretary, acting through the Center,
				may provide technical assistance, standards, and methodologies to grantees
				supported by this subsection in order to maximize the data quality and
				comparability with other
				studies.
							.
				203.Health disparities reportNot later than 18 months after the date of
			 enactment of this Act, and annually thereafter, the Director of the Agency for
			 Healthcare Research and Quality shall review all research that results from the
			 activities carried out under this Act (and the amendments made by this Act) and
			 determine if particular information may be important to the report on health
			 disparities required by section 903(c)(3) of the Public Health Service Act (42 U.S.C.
			 299a–1(c)(3)).
			204.Preventive health services block
			 grantSection 1904(a)(1) of
			 the Public Health Service Act (42
			 U.S.C. 300w–3(a)(1)) is amended by adding at the end the following:
				
					(H)Activities and community education programs
				designed to address and prevent overweight, obesity, and eating disorders
				through effective programs to promote healthy eating, and exercise habits and
				behaviors, and emotional and social
				wellness.
					.
			205.Report on obesity and eating disorders
			 research
				(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to the Committee on Health, Education, Labor, and Pensions of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 on research conducted on causes and health implications (including mental
			 health implications) of being overweight, obesity, and eating disorders.
				(b)ContentThe report described in subsection (a)
			 shall contain—
					(1)descriptions on the status of relevant,
			 current, ongoing research being conducted in the Department of Health and Human
			 Services including research at the National Institutes of Health, the Centers
			 for Disease Control and Prevention, the Agency for Healthcare Research and
			 Quality, the Health Resources and Services Administration, and other offices
			 and agencies;
					(2)information about what these studies have
			 shown regarding the causes, prevention, and treatment of, being overweight,
			 obesity, and eating disorder, as well as the connection between physical health
			 and emotional health, especially in youths;
					(3)recommendations on further research that is
			 needed, including research among diverse populations (including diverse women
			 and girls), the plan of the Department of Health and Human Services for
			 conducting such research, and how current knowledge can be disseminated;
			 and
					(4)information on the effect media images have
			 on youth’s body image, emotional health, and eating and exercise habits.
					206.Report on a national campaign to change
			 children’s health behaviors and reduce obesitySection 399Y of the
			 Public Health Service Act (42 U.S.C.
			 280h–2) is amended—
				(1)by redesignating subsection (b) as
			 subsection (c); and
				(2)by inserting after subsection (a) the
			 following:
					
						(b)ReportThe Secretary shall evaluate the
				effectiveness of the campaign described in subsection (a) in changing
				children’s behaviors, identifying the connection between emotional and physical
				health, promoting both emotional and physical health as a way to increase
				general health in youth, including preventing and reducing childhood obesity
				and eating disorders, and reducing obesity and shall report such results to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of
				Representatives.
						.
				
